Citation Nr: 1728027	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to an initial evaluation in excess of 10 percent for status post Bell's palsy of the right eye with lagophthalmos and exposure keratopathy.  

3.  Entitlement to service connection for bilateral glaucoma as secondary to diabetes mellitus.  

4.  Entitlement to service connection for bilateral diabetic macular edema as secondary to diabetes mellitus.  

5.  Entitlement to service connection for bilateral cataracts as secondary to diabetes mellitus.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

7.  Entitlement to service connection for irritable bowel syndrome (IBS).  

8.  Entitlement to service connection for bilateral tired leg syndrome.  

9.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.  

10.  Entitlement to service connection for diabetic neuropathy of the left lower extremity as secondary to diabetes mellitus.  

11.  Entitlement to service connection for diabetic neuropathy of the right lower extremity as secondary to diabetes mellitus.  

12.  Entitlement to service connection for diabetic neuropathy of the left upper extremity as secondary to diabetes mellitus.  

13.  Entitlement to service connection for diabetic neuropathy of the right upper extremity as secondary to diabetes mellitus.  

14.  Entitlement to service connection for bilateral hearing loss.  

15.  Entitlement to service connection for bilateral diabetic retinopathy as secondary to diabetes mellitus.  

16.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1987. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted service connection for diabetes mellitus and Bell's palsy and denied the remaining claims.  The Veteran filed a notice of disagreement dated in December 2008 and the RO issued a statement of the case dated in January 2010.  The Veteran filed his substantive appeal in May 2011, outside the appeal period.  However, in January 2014, the Board, in a separate appeal regarding the issue of whether the substantive appeal was timely, ruled in favor of the Veteran and the Veteran's claims were allowed to proceed.  These issues were then remanded for further development and adjudication.  

The Board notes that the Veteran has claimed entitlement to service connection for PTSD.  The Board also notes that the Veteran has been diagnosed with depression.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the claim has been styled as set forth above.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires the use of insulin and oral agents and a restricted diet, but does not require limitation or regulation of activities. 

2.  The Veteran's Bell's palsy of the right eye with lagophthalmos and exposure keratopathy does not result in, or more nearly approximate, severe incomplete paralysis of the seventh cranial nerve; no more than moderate incomplete paralysis is shown. 

3.  Bilateral glaucoma has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.

4.  The evidence does not indicate that the Veteran has been diagnosed with bilateral diabetic macular edema during the appeal period.  

5.  Bilateral cataracts have not been shown to have had onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.

6.  The evidence does not indicate that the Veteran has been diagnosed with irritable bowel syndrome during the appeal period.  

7.  The evidence does not indicate that the Veteran has been diagnosed with bilateral tired leg syndrome during the appeal period.  

8.  Erectile dysfunction has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.  

9.  The evidence does not indicate that the Veteran has been diagnosed with diabetic neuropathy of the left lower extremity during the appeal period.  

10.  The evidence does not indicate that the Veteran has been diagnosed with diabetic neuropathy of the right lower extremity during the appeal period.  

11.  The evidence does not indicate that the Veteran has been diagnosed with diabetic neuropathy of the left upper extremity during the appeal period.  

12.  The evidence does not indicate that the Veteran has been diagnosed with diabetic neuropathy of the right upper extremity during the appeal period.  

13.  The evidence does not indicate that the Veteran has been diagnosed with left ear hearing loss during the appeal period; right ear hearing loss has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.  

14.  The evidence does not indicate that the Veteran has been diagnosed with bilateral diabetic retinopathy during the appeal period.  

15.  The evidence does not indicate that the Veteran has been diagnosed with gastroesophageal reflux disease during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating higher than 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016). 

2.  The criteria for a rating higher than 10 percent for service-connected Bell's palsy of the right eye with lagophthalmos and exposure keratopathy are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8207 (2016). 

3.  The criteria for an award of service connection for bilateral glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for an award of service connection for bilateral diabetic macular edema have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).
  
5.  The criteria for an award of service connection for bilateral cataracts have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).  

6.  The criteria for an award of service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).  

7.  The criteria for an award of service connection for bilateral tired leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).  

8.  The criteria for an award of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

9.  The criteria for an award of service connection for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016). 

10.  The criteria for an award of service connection for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016). 

11.  The criteria for an award of service connection for diabetic neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016). 

12.  The criteria for an award of service connection for diabetic neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016). 

13.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).
  
14.  The criteria for an award of service connection for bilateral diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016). 

15.  The criteria for an award of service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II. Increased ratings.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  With respect to the claims for increased ratings, although the appeal does not stem from disagreement with the initial ratings assigned following the grant of service connection for these disabilities, entitlement to a staged rating for ratings is also for consideration.  Hart v. Mansfield, 21 Vet. App. 505, 509- 10 (2007).  

A.  Residuals of Bell's palsy

The Veteran's service-connected status post Bell's palsy of the right eye with lagophthalmos and exposure keratopathy is considered a disability of the seventh cranial nerve and is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8207. 

Under Diagnostic Code 8207, a 10 percent disability rating is warranted for incomplete moderate paralysis of the seventh cranial nerve, a 20 percent disability rating is warranted for incomplete severe paralysis of the seventh cranial nerve, and a 30 percent disability rating is warranted for complete paralysis of the seventh cranial nerve.  Id.

The words "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. §4.6.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. "Diseases of the Peripheral Nerves" in 38 C F R § 4.124 (a).

Turning to the relevant evidence in this case, the Veteran was afforded a VA examination in April 2008.  The Veteran's claims file was reviewed in connection with the examination and report.  The examiner noted that, in December 2007, on a doctor visit to VA, the Veteran was noted to have right seventh nerve palsy and same side upper body weakness.  The condition was noted to be stable.  Right eye symptoms were pain, burning or stinging, dryness, drooping lid, and blurred vision, and treatment was noted to be eye drops and ointment.  Corrected near and far vision in the right eye was 20/30 each.  The Veteran was noted to have presbyopia and lid abnormality of Bell's palsy, right eye.  There was ptosis present in the right eye, but the pupil was not obscured nor was it obscured-by less than one-half.  Lagophthalmos of the right eye was noted.  Lacrimal duct function was normal.  Trace age-related cataracts ou, were noted.  Funduscopic examination was normal and there was no diabetic macular edema ou, or diabetic retinopathy.  The Veteran was diagnosed with status post Bell's Palsy OD with lagophthalmos and exposure keratopathy.  There were no significant effects on general occupation or usual daily activities.

The Veteran's outpatient treatment records were also reviewed.  The records indicate continued diagnoses related to this condition.  The Veteran reported blurred vision and chronic dry eye syndrome, but no symptoms that would indicate incomplete severe paralysis of the seventh cranial nerve.

On review of the evidence, the Board finds that a higher rating for service-connected Bell's palsy is not warranted. The current 10 percent rating under Diagnostic Code 8207 contemplates moderate incomplete paralysis of the seventh cranial nerve.  To warrant a rating higher rating of 20 percent, there must be evidence suggestive of severe incomplete paralysis of the seventh cranial nerve and such has not been demonstrated.  The Veteran's Bell's palsy is manifested by pain, burning or stinging, dryness, drooping lid, and blurred vision.  The VA examiner indicated that the condition was stable at that time and a review of the records after the examination does not indicate a worsening in the condition.  The Board concludes that the overall disability picture for the Veteran's seventh cranial disability does not more closely approximate a higher rating of 20 percent under the applicable Diagnostic Code 38 C.F.R. § 4.7. 

The Board does not find any basis for separate or increased ratings under any other Diagnostic Codes, to include Diagnostic Code 8307 (neuritis) and Diagnostic Code 8407 (neuralgia), as such Diagnostic Codes are for ratings based on incomplete paralysis and would represent impermissible pyramiding if rated separately.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

B.  Diabetes mellitus

The Veteran's service-connected diabetes mellitus has been rated under the provisions of Diagnostic Code 7913, which provides that a 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran underwent a VA examination for this condition in April 2008.  The Veteran's claims file was reviewed in connection with the examination and report.  The examiner noted that the Veteran had been diagnosed with diabetes mellitus in April 2002.  He denied episodes of ketoacidosis and had no hypoglycemic reactions. There were also no hospitalizations for this condition and the Veteran denied restriction of activities on account of diabetes.  He was noted to be on pioglitazone 45 mg., 1 tablet daily, with no reported side effects.  After examination, the Veteran was diagnosed with Diabetes mellitus, on oral hypoglycemic.

The Veteran's outpatient treatment records were also reviewed.  After the VA examination, the Veteran continued treatment for diabetes mellitus with oral medical and some indications of prescribed insulin.  The Veteran has been monitored consistently for this condition up to the present.  However, there is no indication that regulation of activities is required for treatment of his service-connected diabetes mellitus.  Significantly, medical evidence is required to satisfy the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Upon review of the record, there is no such evidence.  In addition, there have been no reports of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization at any time during the appeal period.  The evidence reflects that the Veteran's diabetes mellitus requires oral hypoglycemic agents and some indications that insulin has been prescribed at times, warranting no more than the 20 percent disability rating currently assigned.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §  4.3. 

C.  Other considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. 
The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected Bell's palsy or diabetes mellitus are inadequate.  The Veteran has not argued, and the evidence does not reflect, that there are symptoms of the Veteran's right eye disability and diabetes that are not contemplated by the criteria.  Consequently, the Board will not consider this issue further.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the current evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

III.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

With respect to hearing loss claims, organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this case, the Veteran claims entitlement to service connection for service connection for bilateral glaucoma, bilateral diabetic macular edema, bilateral age-related cataracts, irritable bowel syndrome, bilateral tired leg syndrome, erectile dysfunction, diabetic neuropathy of all four extremities, bilateral hearing loss,  bilateral diabetic retinopathy, and gastroesophageal reflux disease.  

The evidence in this case consists of VA examinations dated in April 2008 and outpatient treatment records.   The Veteran's service treatment records do not indicate diagnoses or treatment related to his claimed disabilities.

A VA examination dated in April 2008 was afforded the Veteran in connection with the Veteran's claim for diabetes mellitus and related disabilities, to include peripheral neuropathy, diabetic retinopathy and erectile dysfunction.  The Veteran's claims file was reviewed in connection with the examination and report.  The examiner noted that the Veteran had been diagnosed with diabetes mellitus in April 2002.  He denied neurologic symptoms and denied loss of bladder or bowel control.  The Veteran reported that, when he was diagnosed with diabetes mellitus, he also started having problems with erectile dysfunction.  On examination, residuals of  Bell's palsy were noted. Otherwise, there was no neurologic abnormality.  Examination of extremities, including feet indicated no cyanosis, clubbing, or edema and there was no evidence of ulceration in the plantar aspect of both feet.  After examination, the Veteran was diagnosed with Diabetes mellitus, on oral hypoglycemic, and erectile dysfunction.  Diabetic neuropathy was not found.  The examiner stated that, following careful review of the claims file, the Veteran's medical record, and current findings, erectile dysfunction was less likely than not secondary to diabetes mellitus.  Per history, the Veteran reported having erectile dysfunction when he was diagnosed with diabetes mellitus.  The examiner noted that complications of diabetes usually arise several years after initial diagnosis.  The examiner also reported that there was no evidence of diabetic complications, such as diabetic nephropathy or retinopathy. 

The Veteran was also afforded a VA eye examination in April 2008.  The Veteran's claims file was reviewed in connection with the examination and report.  In addition to findings related to the Veteran service-connected Bell's palsy, the examiner found no history of congestive or inflammatory glaucoma, no diabetic macular edema ou, and no diabetic retinopathy.  Trace age-related cataracts ou, was noted, but the examiner found that the early age-related cataracts were not related to diabetes. 

Finally, the Veteran was afforded a VA examination dated in April 2008 in connection with his hearing loss claim.  The Veteran's claims file was reviewed in connection with the examination and report.  The examiner found that results from six hearing tests were found and that all showed that the Veteran's hearing was within normal limits. There was evidence that showed variations in his thresholds which may have been due to noise exposure.  At the time he left the military, the examiner noted that the Veteran's hearing was within normal limits in both ears.  The examiner also noted that the Veteran reported that he served as a vehicle mechanic and that he reported recurrent noise exposure throughout his military career, and that he served in Vietnam in 1967 for approximately one year.  The Veteran also reported that, after leaving the military, he worked for 9 years on a factory floor working with injection molding machines.  He stated that he first noticed hearing loss in 1990, but he was unsure of the cause.  He also reported that he had never been diagnosed with hearing loss up to this time.  The Veteran reported having difficulty understanding speech.  Upon examination, right ear testing indicated 20 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 35 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz.  The Maryland CNC speech recognition score was 94%.  Left ear testing indicated 25 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz.  The Maryland CNC speech recognition score was 94%.  The examiner found that the evidence found in the claims file indicated that, at the time he left the military service, the Veteran's hearing was within normal limits in both ears.  He reported that hearing loss was not noted until several years after leaving the military and that he continued to work in a high noise environment.  The Veteran also reported tinnitus occurring more than 5 years after leaving the military.   As such, the examiner found that it was not likely that the Veteran's current hearing loss and tinnitus were the result of noise exposure which occurred during his military service.  Rather, the examiner found that, it was more likely that his current hearing loss and tinnitus were a result of noise exposure and other factors occurring after he left the military service. 

The Veteran outpatient treatment records were also reviewed.  The Veteran was afforded numerous eye examinations, to include examinations dated in May 2008, April 2009, July 2010, May 2012, and February 2015.  In each of these examinations, the Veteran was found to have no diabetic retinopathy.  In the May 2012 and February 2015 examinations there was also no diabetic macular edema, and macular findings were normal.  The February 2015 treatment report indicated abnormal optic nerve, os, glaucoma suspect.  However, there was no opinion or indication in the record that this condition was related to service or a service-connected disability, to include diabetes mellitus. While some records indicated abdominal pain and bloating, there was no diagnosed irritable bowel syndrome or gastroesophageal reflux disease.  A review of these records noted diagnoses related to erectile dysfunction and impotence; however, an October 2008 note indicated that impotence was of organic origin.  Finally, a review of the outpatient treatment records did not indicate diagnoses or treatment related to diabetic neuropathy, or bilateral tired legs.

Based on the forgoing, entitlement to service connection for bilateral glaucoma, bilateral diabetic macular edema, bilateral cataracts, irritable bowel syndrome, bilateral tired leg syndrome, erectile dysfunction, diabetic neuropathy of all four extremities, bilateral hearing loss,  bilateral diabetic retinopathy, and gastroesophageal reflux disease, is not warranted.  A review of the evidence does not indicate that the Veteran has current diagnoses related to bilateral diabetic macular edema, irritable bowel syndrome, bilateral tired leg syndrome, diabetic neuropathy of all four extremities, left ear hearing loss, bilateral diabetic retinopathy, or gastroesophageal reflux disease.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  However, given that service connection was claimed for these disorders, and the evidence reflects neither a diagnoses nor disability due to these disorders, the Board concludes there is no evidence of current disability with regard to these claims.  In the absence of current disability, service connection is not warranted.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The evidence does indicate that the Veteran has diagnoses related to his claims for 
bilateral glaucoma, bilateral cataracts,  erectile dysfunction, and right ear hearing loss.  However, with respect to cataracts, erectile dysfunction, and hearing loss, the April 2008 VA examiners, who reviewed the Veteran claims file and examined the Veteran, found that these conditions were not related to the Veteran service-connected diabetes mellitus.  Nor is there any evidence that these conditions had onset in service or within one year of service.  One VA treatment note also indicated that erectile dysfunction was of organic origin.  With respect to glaucoma, there is no opinion finding that this condition is related to service or a service-connected disability.  There are no contrary opinions of record.   

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the April 2008 examiners reviewed the Veteran claims file and were apprised of the medical history and the Veteran's contentions regarding his claims.  After examination and review, the examiners provided definite opinions supported by rationale and the evidence.  As such, these opinions are highly probative.  

The Veteran has contended on his own behalf that his claimed disabilities are related to his military service or service-connected diabetes mellitus.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the questions relating to whether the claimed disabilities are related to military service are complex medical questions relating to internal medical processes that extends beyond an immediately observable cause-and-effect relationships of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though hearing loss and glaucoma are chronic diseases, the above evidence does not show chronicity or establish continuity of symptomatology.  Indeed, the Veteran did not indicate hearing loss until several years after service, and the VA examiner found that hearing loss was more likely related to post-service noise exposure.

For the foregoing reasons, the preponderance of the evidence is against the claims.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.  

An initial evaluation in excess of 10 percent for status post Bell's Palsy of the right eye with lagophthalmos and exposure keratopathy is denied.  

Service connection for bilateral glaucoma is denied.  

Service connection for bilateral diabetic macular edema is denied.  

Service connection for bilateral cataracts is denied.  

Service connection for irritable bowel syndrome is denied.  

Service connection for bilateral tired leg syndrome is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for diabetic neuropathy of the left lower extremity is denied.  

Service connection for diabetic neuropathy of the right lower is denied.  

Service connection for diabetic neuropathy of the left upper extremity is denied.  

Service connection for diabetic neuropathy of the right upper extremity is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral diabetic retinopathy is denied.  

Service connection for gastroesophageal reflux disease is denied.  


REMAND

With regard to the Veteran's claim of service connection for an acquired psychiatric disorder, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD during the appeal period.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

In this case, the Veteran has been diagnosed with PTSD since at least 2003.  He has also been diagnosed with depressive disorder, mood disorder, and cognitive disorder.  In addition, the Board notes that the Veteran served in Vietnam and his service personnel records indicate that his MOS was wheeled vehicle mechanic.  His service personnel records disclose that he was assigned to Vietnam on September 15, 1967.  His MOS was Gen Vehicle Mech. He was assigned to the 371st  RR Co, 1st Cav Div.  He departed Vietnam on July 1, 1968. 

In a December 2015 psychiatric evaluation, the Veteran reported that he was driving as part of a convoy from An Khe to Quang Tri, Vietnam, when he witnessed a driver exit a vehicle onto a land mine.  In a statement submitted to VA, the Veteran reported that, after his unit moved to a new location in Quang Tri, he was subjected to artillery fire and witnessed the death of friends.  He mentioned a friend that stepped on a landmine in "late 67".  He did not remember this friends name or the location that it happened at.  He stated he was in the Tet Offensive in 1968.  In June 2008, the RO found that the Veteran stressor information was insufficient to submit for verification.  

Upon remand, the Veteran should be afforded an additional opportunity to provide detailed information regarding any claimed in-service stressors, to include specific names, dates, and locations.  The Veteran should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressors.  . 

In addition, the RO/AMC should notify the Veteran of the regulations applicable to the Veteran's claim, to include changes made since he filed his claim, and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  

Finally, the Veteran should be scheduled for a VA examination to determine whether he has PTSD due to stressors incurred in service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that the Veteran has also been diagnosed with other psychiatric disorders, to include depressive disorder.  The examiner should specifically offer an opinion regarding whether the Veteran's depression, or other psychiatric disorders other than PTSD, are due to his active military service.  

Accordingly, the claim for service connection for service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.   

2.  Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed psychiatric disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

3.  Update VA treatment records.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of any claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

If appropriate, the RO should then review the file and prepare a summary of all claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the appropriate service department.  The RO must request that the department provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

5.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  

The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty or is such disorder otherwise related to the Veteran's military service or a service-connected disability?  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.

6.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


